DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-10 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 3 recites “a hop count of the AP”. There is insufficient antecedent basis for this limitation in the claim to enable one skilled in the art to make and/or use the invention since the claim recites “a first AP” and “a second AP”, the limitation “the AP” does not point out whether it refers to the first AP, the second AP, or another AP. Claims 4-10 are rejected for depending from claim 3..
Claim 13 recites “a hop count of the AP”. There is insufficient antecedent basis for this limitation in the claim to enable one skilled in the art to make and/or use the invention. Claims 14-20 are rejected for depending from claim 13..

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the AP" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Since the claim recites “a first AP” and “a second AP”, the limitation “the AP” does not point out whether it refers to the first AP, the second AP, or another AP. Claims 4-10 are rejected for depending from claim 3.
Claim 13 recites the limitation "the AP" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Since the claim recites “a first AP” and “a second AP”, the limitation “the AP” does not point out whether it refers to the first AP, the second AP, or another AP. Claims 14-20 are rejected for depending from claim 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 9648548 B1) in view of Vecera et al. (US 20170135033 A).

Regarding claim 1, Gan et al. teach An access method comprising: 
determining, by a first AP (Gan col  1 lines 29-30 one wireless network interface is configured into access point mode) and responsive to determining allowing a second AP to access the first AP (Gan col  7 lines 44-48 access node 120 may elect to establish wireless link 172 with access node 110 based on the SSID broadcast by wireless interface 111 that indicates the number of wireless hops between access node 110 and network 160 is zero), interface configuration information of the first AP (Gan col  7 lines 34-35 access node 110 can configure wireless interface 111 into access point mode); and 
configuring, by the first AP, an access interface of the first AP according to the interface configuration information (Gan col  2 lines 17-19 To configure itself as a gateway node, an access node selects an SSID for each of its wireless interfaces that indicates it is a gateway node), the access interface being configured for the second AP to access the first AP in response to determining that the access interface is configured to allow access (Gan col  1 lines 31-34 The at least one wireless network interface is configured to broadcast a service set identifier (SSID) that indicates the access node has a direct wired link to the communication network).
Gan et al do not explicitly teach
an access restriction rule allows a second AP to access the first AP, and determining interface configuration information according to the access restriction rule.
In a similar endeavor, Vecera et al. teach
an access restriction rule allows a second AP to access the first AP (Vecera [0038] Root access point 106 may have a threshold number of devices that it is capable of handling and connecting to wireless communications network 108), and determining interface configuration information according to the access restriction rule (Vecera [0060] root access point 106 or another mesh access point may refuse to connect more than a threshold number of nodes to it).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Gan et al. gateway by incorporating Vecera et al. restriction rule to arrive at the invention. 
The motivation of doing so would have reduced the number of devices directly connected to the root access point (See Vecera [0038]) and enable more devices to connect to the network. 

Regarding claim 2, the combination of Gan et al. and Vecera et al. teaches  the method of claim 1, wherein the first AP is a root router of a mesh network (Gan col 1 lines 33-34 the access node has a direct wired link to the communication network, Vecera [0034] a root access point 106 that is connected to a wireless communications network 108 ) the second AP is a sub router of the mesh network (Gan col4 lines 23-24  Access node 120 does not have a direct wired link to network 160), and the root router is connected with at least one sub router (Gan col 4 lines 34-35 access node 120 establishes a wireless client link (e.g., wireless link 172) to access node 110); or, the first AP is an intermediate sub router of the mesh network (Access Node 140 in Fig. 1), the second AP is an end router of the mesh network (Access Node 150 in Fig. 1), and the intermediate sub router is connected with at least one end router (Fig. 1 showing Access Node 140 connected to Access Node 150).

Regarding claim 3, the combination of Gan et al. and Vecera et al. teaches  the method of claim 1, wherein the interface configuration information comprises at least one of following parameters: 
first interface configuration indicating a number threshold of a number of second APs allowed to access the first AP using the access interface; or 
second interface configuration indicating a hop count threshold of a hop count of the AP (Gan col 1 lines  39-41 The first SSID indicates the number of wireless hops between the first access node and a direct wired link to a communication network).

Regarding claim 4, the combination of Gan et al. and Vecera et al. teaches  the method of claim 3, further comprising:
determining whether a second AP intended to access is allowed to access the first AP through the access interface according to the number of the second APs that access the first AP and the number threshold (Vecera [0060] root access point 106 or another mesh access point may refuse to connect more than a threshold number of nodes to it).

Regarding claim 5, the combination of Gan et al. and Vecera et al. teaches  the method of claim 4, wherein determining whether the second AP intended to access is allowed to access the first AP through the access interface according to the number of the second APs that access the first AP and the number threshold comprises: 
determining that the second AP intended to access is allowed to access the first AP through the access interface responsive to determining that the number of the second APs that access the first AP is less than the number threshold; or 
determining that the second AP intended to access is forbidden to access the first AP through the access interface responsive to determining that the number of the second APs that access the first AP is equal to the number threshold (Vecera [0060] root access point 106 or another mesh access point may refuse to connect more than a threshold number of nodes to it)..

Regarding claim 6, the combination of Gan et al. and Vecera et al. teaches  the method of claim 3, further comprising: 
determining whether to activate the access interface according to the hop count of the first AP and the hop count threshold; 
wherein determining whether to activate the access interface according to the hop count of the first AP and the hop count threshold comprises: 
determining to activate the access interface responsive to determining that the hop count of the first AP is less than the hop count threshold (Gan col 5 lines 59-65  based on the number ‘01’ in the YY field of the SSID broadcast by access node 120, and the number ‘02’ in the YY field of the SSID broadcast by access node 130, access node 140 elects to establish a wireless client link (e.g., wireless link 174) to access node 120 using wireless interface 141 because it has fewer ‘hops’ to network 160); or 
determining to deactivate the access interface responsive to determining that the hop count of the first AP is equal to the hop count threshold.


Regarding claim 11, Gan et al. teach An access apparatus for a first access point (AP), comprising: 
a processor (processing system 606 in Fig. 6); and 
a memory for storing instructions executable by the processor (Gan col  9 lines 3-5 storage 608, which can comprise a disk drive, flash drive, memory circuitry, or other memory device);
 wherein the processor is configured to: 
determine, responsive to determining allowing a second AP to access a first AP (Gan col  7 lines 44-48 access node 120 may elect to establish wireless link 172 with access node 110 based on the SSID broadcast by wireless interface 111 that indicates the number of wireless hops between access node 110 and network 160 is zero), interface configuration information of the first AP (Gan col  7 lines 34-35 access node 110 can configure wireless interface 111 into access point mode); and 
configure an access interface of the first AP according to the interface configuration information (Gan col  2 lines 17-19 To configure itself as a gateway node, an access node selects an SSID for each of its wireless interfaces that indicates it is a gateway node),, the access interface being configured for the second AP to access the first AP in response to determining that the access interface is configured to allow access (Gan col  1 lines 31-34 The at least one wireless network interface is configured to broadcast a service set identifier (SSID) that indicates the access node has a direct wired link to the communication network).
Gan et al do not explicitly teach
an access restriction rule allows a second AP to access the first AP, and determining interface configuration information according to the access restriction rule.
In a similar endeavor, Vecera et al. teach
an access restriction rule allows a second AP to access the first AP (Vecera [0038] Root access point 106 may have a threshold number of devices that it is capable of handling and connecting to wireless communications network 108), and determining interface configuration information according to the access restriction rule (Vecera [0060] root access point 106 or another mesh access point may refuse to connect more than a threshold number of nodes to it).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Gan et al. gateway by incorporating Vecera et al. restriction rule to arrive at the invention. 
The motivation of doing so would have reduced the number of devices directly connected to the root access point (See Vecera [0038]) and enable more devices to connect to the network. 

Regarding claim 12, the combination of Gan et al. and Vecera et al. teaches  the apparatus of claim 11, wherein the first AP is a root router of a mesh network (Gan col 1 lines 33-34 the access node has a direct wired link to the communication network, Vecera [0034] a root access point 106 that is connected to a wireless communications network 108 ) the second AP is a sub router of the mesh network (Gan col4 lines 23-24  Access node 120 does not have a direct wired link to network 160), and the root router is connected with at least one sub router (Gan col 4 lines 34-35 access node 120 establishes a wireless client link (e.g., wireless link 172) to access node 110); or, the first AP is an intermediate sub router of the mesh network (Access Node 140 in Fig. 1), the second AP is an end router of the mesh network (Access Node 150 in Fig. 1), and the intermediate sub router is connected with at least one end router (Fig. 1 showing Access Node 140 connected to Access Node 150).

Regarding claim 13, the combination of Gan et al. and Vecera et al. teaches  the apparatus of claim 11, wherein the interface configuration information comprises at least one of following parameters: 
first interface configuration indicating a number threshold of a number of second APs allowed to access the first AP using the access interface; or 
second interface configuration indicating a hop count threshold of a hop count of the AP (Gan col 1 lines  39-41 The first SSID indicates the number of wireless hops between the first access node and a direct wired link to a communication network)..

Regarding claim 14, the combination of Gan et al. and Vecera et al. teaches  the apparatus of claim 13, wherein the processor is further configured to: 
determine whether a second AP intended to access is allowed to access the first AP through the access interface according to the number of the second APs that access the first AP and the number threshold (Vecera [0060] root access point 106 or another mesh access point may refuse to connect more than a threshold number of nodes to it).

Regarding claim 15, the combination of Gan et al. and Vecera et al. teaches  the apparatus of claim 14, wherein the processor is further configured to: 
responsive to determining that the number of the second APs that access the first AP is less than the number threshold, determine that the second AP intended to access is allowed to access the first AP through the access interface; or 
responsive to determining that the number of the second APs that access the first AP is equal to the number threshold, determine that the second AP intended to access is forbidden to access the first AP through the access interface (Vecera [0060] root access point 106 or another mesh access point may refuse to connect more than a threshold number of nodes to it).

Regarding claim 16, the combination of Gan et al. and Vecera et al. teaches  the apparatus of claim 13, wherein the processor is further configured to: 
determine whether to activate the access interface according to the hop count of the first AP and the hop count threshold; 
wherein the processor is further configured to:
responsive to determining that the hop count of the first AP is less than the hop count threshold, determine to activate the access interface (Gan col 5 lines 59-65  based on the number ‘01’ in the YY field of the SSID broadcast by access node 120, and the number ‘02’ in the YY field of the SSID broadcast by access node 130, access node 140 elects to establish a wireless client link (e.g., wireless link 174) to access node 120 using wireless interface 141 because it has fewer ‘hops’ to network 160); or 
responsive to determining that the hop count of the first AP is equal to the hop count threshold, determine to deactivate the access interface.


Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 8 B1) in view of Vecera et al. (US 20170135033 A), and in further view of  Pu (CN105101349A).

Regarding claim 7, the combination of Gan et al. and Vecera et al. teaches  the method of claim 4, but does not teach further comprising: 
setting a flag bit of the access interface to a first value responsive to determining that the access interface is activated or the number of the second APs that access the first AP is less than the number threshold; 
wherein the first value indicates that the first AP allows the second AP intended to access to access the first AP through the access interface.
In a similar endeavor, Pu teaches
setting a flag bit of the access interface to a first value responsive to determining that the access interface is activated (Pu [0026] The wireless local area network hotspot device parses out the MAC address information of the wireless local area network module of the application access terminal described in the application message, adds a flag bit); 
wherein the first value indicates that the first AP allows the second AP intended to access to access the first AP through the access interface (Pu [0019] the predetermined flag bit in the data packet is a numerical value or character indicating that the access is allowed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Gan et al. and Vecera et al. by incorporating Pu flag bit  with the broadcasted SSID of Gan et al. to arrive at the invention.
The motivation of doing so would have indicated access allowance to the second access point.

Regarding claim 8, the combination of Gan et al., Vecera et al., and Pu  teaches the method of claim 7, further comprising: 
setting the flag bit to a second value responsive to determining that the number of the second APs that access the first AP is equal to the number threshold (Vecera [0060] root access point 106 or another mesh access point may refuse to connect more than a threshold number of nodes to it,  Pu [0019] the predetermined flag bit in the data packet is a numerical value or character indicating that the access is not allowed) wherein the second value indicates that the first AP forbids the second AP intended to access to access the first AP through the access interface (Pu [0019] the predetermined flag bit in the data packet is a numerical value or character indicating that the access is not allowed).
The motivation of doing so would have indicated access rejection to the second access point.


Regarding claim 9, the combination of Gan et al. and Vecera et al. teaches  the method of claim 8, further comprising:
 acquiring information of the flag bit of the access interface (Vu [0019] the information indicating that the access is allowed is included in the data packet fed back by the access control terminal); 
wherein determining whether the second AP intended to access is allowed to access the first AP through the access interface according to the number of the second APs that access the first AP and the number threshold comprises: 
determining that the second AP intended to access is allowed to access the first AP through the access interface responsive to determining that the information of the flag bit indicates the first value (Pu [0019] the predetermined flag bit in the data packet is a numerical value or character indicating that the access is allowed); or 
determining that the second AP intended to access is forbidden to access the first AP through the access interface responsive to determining that the information of the flag bit indicates the second value (Pu [0019] the predetermined flag bit in the data packet is a numerical value or character indicating that the access is not allowed).
The motivation of doing so would have indicated whether access is allowed or rejected to the second access point.

Regarding claim 10, the combination of Gan et al. and Vecera et al. teaches  the method of claim 8, further comprising:
 broadcasting a beacon frame including information of the flag bit responsive to determining that the flag bit is set to the first value or the flag bit is set to the second value (Pu [0036] The terminal receives the broadcast message of the wireless local area network hotspot device, Pu [0038] the DATA frame includes the wireless LAN of the application for access terminal. The MAC address of the LAN module and the flag bit used for triggering).
The motivation of doing so would have indicated whether access is allowed or rejected to the second access point.


Regarding claim 17, the combination of Gan et al. and Vecera et al. teaches  the apparatus of claim 14, but does not teach
wherein the processor is further configured to: 
responsive to determining that the access interface is activated or the number of the second APs that access the first AP is less than the number threshold, set a flag bit of the access interface to a first value; 
wherein the first value indicates that the first AP allows the second AP intended to access to access the first AP through the access interface.
In a similar endeavor, Pu teaches
setting a flag bit of the access interface to a first value responsive to determining that the access interface is activated (Pu [0026] The wireless local area network hotspot device parses out the MAC address information of the wireless local area network module of the application access terminal described in the application message, adds a flag bit); 
wherein the first value indicates that the first AP allows the second AP intended to access to access the first AP through the access interface (Pu [0019] the predetermined flag bit in the data packet is a numerical value or character indicating that the access is allowed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Gan et al. and Vecera et al. by incorporating Pu flag bit  with the broadcasted SSID of Gan et al. to arrive at the invention.
The motivation of doing so would have indicated access allowance to the second access point.


Regarding claim 18, the combination of Gan et al. and Vecera et al. teaches  the apparatus of claim 17, wherein the processor is further configured to: 
responsive to determining that the number of the second APs that access the first AP is equal to the number threshold, set the flag bit to a second value  (Vecera [0060] root access point 106 or another mesh access point may refuse to connect more than a threshold number of nodes to it,  Pu [0019] the predetermined flag bit in the data packet is a numerical value or character indicating that the access is not allowed); 
wherein the second value indicates that the first AP forbids the second AP intended to access to access the first AP through the access interface  (Pu [0019] the predetermined flag bit in the data packet is a numerical value or character indicating that the access is not allowed).
The motivation of doing so would have indicated access rejection to the second access point.
.

Regarding claim 19, the combination of Gan et al. and Vecera et al. teaches  the apparatus of claim 18, wherein the processor is further configured to acquire information of the flag bit of the access interface; and 
wherein the processor is further configured to: 
responsive to determining that the information of the flag bit indicates the first value, determine that the second AP intended to access is allowed to access the first AP through the access interface (Pu [0019] the predetermined flag bit in the data packet is a numerical value or character indicating that the access is allowed);; or 
responsive to determining that the information of the flag bit indicates the second value, determine that the second AP intended to access is forbidden to access the first AP through the access interface (Pu [0019] the predetermined flag bit in the data packet is a numerical value or character indicating that the access is not allowed).
The motivation of doing so would have indicated whether access is allowed or rejected to the second access point.
.

Regarding claim 20, the combination of Gan et al. and Vecera et al. teaches  the apparatus of claim 18, wherein the processor is further configured to:
 responsive to determining that the flag bit is set to the first value or the flag bit is set to the second value, broadcast a beacon frame including information of the flag bit (Pu [0036] The terminal receives the broadcast message of the wireless local area network hotspot device, Pu [0038] the DATA frame includes the wireless LAN of the application for access terminal. The MAC address of the LAN module and the flag bit used for triggering).
The motivation of doing so would have indicated whether access is allowed or rejected to the second access point.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/           Examiner, Art Unit 2644